Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                       Illinois Official Reports                         Reason: I attest to
                                                                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.07.10
                                                                         08:08:34 -05'00'




                  People v. Lawson, 2018 IL App (4th) 170105



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           KATIE LAWSON, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-17-0105



Filed             March 16, 2018



Decision Under    Appeal from the Circuit Court of McLean County, No. 12-CF-593; the
Review            Hon. J. Casey Costigan, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Jacqueline L. Bullard, and Allen H. Andrews, of
Appeal            State Appellate Defender’s Office, of Springfield, for appellant.

                  Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
                  David J. Robinson, and Allison Paige Brooks, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE KNECHT delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Harris and Justice DeArmond concurred in the
                  judgment and opinion.
                                               OPINION

¶1       In July 2012, a grand jury indicted defendant, Katie Lawson, on single counts of
     aggravated driving under the influence of alcohol (count I) (625 ILCS 5/11-501(d)(1)(F) (West
     2010)), failure to report an accident involving death (count II) (id. § 11-401(b)), and failure to
     report an accident involving personal injury (count III) (id.). In September 2012, a grand jury
     indicted defendant on three additional counts of aggravated driving under the influence “of
     alcohol, other drug or drugs, or intoxicating compound or compounds, or any combination
     thereof” (counts IV, V, and VI) (id. § 11-501(d)(1)(F)). Defendant also received six traffic
     citations (counts VII to XII), including four for driving under the influence (id. § 11-501(a)(1),
     (a)(2), (a)(5), (a)(6)), one for driving while license suspended (id. § 6-303(a)), and one for
     failure to reduce speed to avoid an accident (the record on appeal does not contain a copy of
     this citation).
¶2       In November 2013, defendant entered an open plea to counts I and IV through XII. After a
     bench trial, the trial court found defendant guilty of counts II and III. In January 2014, the court
     sentenced defendant to consecutive prison terms of eight years for aggravated driving under
     the influence of alcohol (count I) and four years for failing to report an accident involving
     death (count II). In September 2014, the court denied defendant’s motion to reconsider
     sentence, and defendant appealed. In August 2016, this court remanded the case for a corrected
     certificate under Illinois Supreme Court Rule 604(d) (eff. Feb. 6, 2013). In December 2016,
     defense counsel filed a Rule 604(d) certificate and an “Amended Motion to Reduce Sentence.”
     In January 2017, the trial court denied the amended motion.
¶3       Defendant appeals, asserting the trial court erred in denying her request for probation. We
     affirm.

¶4                                         I. BACKGROUND
¶5       All of the charges in this case relate to defendant’s actions on June 24, 2012. In November
     2013, the trial court held defendant’s plea hearing, wherein defendant agreed to enter an open
     plea to counts I and IV through XII. In its factual basis, the State indicated that, on the date in
     question, defendant drove on a suspended license a “silver Nissan” around 1:30 a.m., after
     consuming alcohol that evening. An accident reconstructionist would testify defendant
     approached the intersection of Washington and Main Streets, in Bloomington, Illinois, at a
     speed of 47 miles per hour. Due to her intoxication, defendant struck Lauren Leffler and
     Nicholas Jefferson as they walked across the intersection. Defendant did not stop her vehicle at
     the scene of the accident and failed to report she was in an accident to law enforcement
     officials. Leffler died as a result of the injuries she suffered after being struck by defendant’s
     vehicle. Testing revealed defendant’s blood alcohol concentration to be 0.265 and also
     indicated the presence of tetrahydrocannabinol (THC), or cannabis.
¶6       Following the State’s factual basis, defendant pleaded guilty to counts I and IV through
     XII. The trial court found the plea was knowingly and voluntarily made. The court then
     proceeded to a bench trial on the two remaining charges, failure to report an accident involving
     death (count II) and failure to report an accident involving personal injury (count III).
     Defendant admitted in an interview following the accident she did not call the police.
     However, she argued that the statute provided an exception to reporting the accident “as soon
     as possible but in no case later than one-half hour after such motor vehicle accident.” See 625

                                                  -2-
       ILCS 5/11-401(b) (West 2010). Defendant argued, following the accident, she was
       “hysterical” and unable to “form a coherent thought” and, thus, “incapacitated from reporting”
       (see id.). After hearing the evidence and the parties’ arguments, the court concluded that
       defendant “was of the mindset to realize that an accident had occurred on the night in question,
       and that she was capable of calling the police and it was not done.” The court found defendant
       guilty of counts II and III.
¶7         In January 2014, the trial court conducted the sentencing hearing. Defendant presented the
       testimony of Dr. Hwan Jeong, a medical doctor board certified in hematology. After
       defendant’s arrest, Dr. Jeong diagnosed defendant with immune thrombocytopenic purpura
       (ITP). Dr. Jeong testified ITP is a blood disorder in which the immune system destroys
       platelets. As a result, people with ITP develop low platelet counts. Dr. Jeong characterized
       defendant’s circumstances as “very dangerous.” According to Dr. Jeong, defendant required
       “appropriate care,” including “a transfusion regimen, or a weekly visit to the doctor’s office.”
       Defendant received replacement therapy when her weekly blood draw showed a low platelet
       count, usually every four to five weeks. Replacement therapy was administered intravenously
       by a nurse in a doctor’s office or hospital. Dr. Jeong believed it would be in defendant’s best
       interest medically to remain under his care in the community and not be incarcerated. The trial
       court confirmed a platelet draw involved the same procedure as a blood draw.
¶8         The State presented the testimony of Jeanene Payne, the medical supervisor for the
       McLean County detention facility. Payne testified she is familiar with defendant’s medical
       needs and contacted the Illinois Department of Corrections (Department) regarding
       defendant’s medical condition. The medical director for the Department assured Payne that the
       Department “had offenders with the particular situation that [defendant] has in the past and
       cared for them without a problem.”
¶9         The State recommended a sentence of 12 years in prison for aggravated driving under the
       influence of alcohol (count I), a sentence of 9 years in prison for failure to report an accident
       involving death (count II), and a sentence of 364 days in jail for driving while license
       suspended (count XI). Defendant requested probation, characterizing her “extreme chronic and
       serious medical condition” as “extraordinary circumstances” requiring probation.
¶ 10       In mitigation, the trial court considered defendant’s lack of a prior felony conviction and
       hardship on her children. It also considered defendant’s “medical condition” and remorse. In
       aggravation, the court considered the many “shattered lives” left in the wake of defendant’s
       “reckless conduct” and defendant’s failure to stop after hitting Leffler and Jefferson. The court
       also considered defendant “continually lied” to law enforcement officers after she was
       arrested, causing “additional work” for officers. The court noted the need to deter others from
       committing similar crimes.
¶ 11       The trial court stated that a sentence of probation would deprecate the seriousness of
       defendant’s conduct and no extraordinary circumstances warranted probation “even with
       [defendant’s] medical condition.” The court sentenced defendant to eight years in prison for
       aggravated driving under the influence of alcohol (count I), four years in prison for failure to
       report an accident involving death (count II), and a sentence of “court costs plus conviction”
       for driving while license suspended (count XI). The court found the remaining counts merged
       with counts I and II and defendant’s sentences were “mandatory consecutive.”
¶ 12       Following the sentencing hearing, defendant filed a motion to reconsider her sentence.
       Defendant argued her sentence was excessive and the trial court did not properly consider

                                                   -3-
       factors in aggravation and mitigation, including “the severity of [d]efendant’s medical
       condition” as “extraordinary circumstances” requiring a sentence of probation. In September
       2014, the trial court conducted a hearing on defendant’s motion. Dr. Jeong testified he had
       treated defendant for approximately six months. He received, “most of the time,” defendant’s
       weekly blood test results from the prison. Dr. Jeong treats defendant in his office once every
       three or four weeks. Defendant complained of “sleeping problems and body ache and
       headache.” Dr. Jeong prescribed medication for defendant but she did not always receive the
       medication because it was not “approved” by the Department. Defendant does receive the
       medication for her blood disorder and it “has been very effective.” Dr. Jeong has consulted by
       telephone with Dr. Steve Kottemann, a Department medical doctor, two or three times
       regarding defendant’s care. In Dr. Jeong’s opinion, defendant’s medical condition was stable.
¶ 13        Dr. Kottemann testified that he is a physician with the Department. He began providing
       defendant’s medical care in January 2014. He recommended defendant be placed in the
       infirmary “because occasionally, fights do break out, and I was concerned if she had a low
       platelet count and got injured, she could have extensive bruising or bleeding.” He is also able
       to provide greater oversight of defendant’s medical care with defendant’s placement in the
       infirmary. Dr. Kottemann testified that he has consulted with Dr. Jeong on approximately three
       occasions. He follows Dr. Jeong’s recommendations for the treatment of defendant’s blood
       disorder, stating “[Dr. Jeong] manages that completely.” He agreed with Dr. Jeong that
       defendant’s medical condition had “remained the same.”
¶ 14        The trial court denied defendant’s motion to reconsider her sentence, confirming its earlier
       finding of no extraordinary circumstances requiring a sentence of probation. The court noted
       defendant’s condition was stable, Drs. Jeong and Kottemann had worked together to provide
       defendant the appropriate medical care, and defendant’s placement in the infirmary provided
       continuous oversight by nursing staff.
¶ 15        Defendant appealed, and upon the parties’ agreed motion, this court remanded the cause
       for a new proceeding in strict compliance with Illinois Supreme Court Rule 604(d) (eff. Dec.
       11, 2014). People v. Lawson, No. 4-14-0905 (2016) (unpublished summary order under
       Illinois Supreme Court Rule 23(c)).
¶ 16        On remand, defense counsel filed a Rule 604(d) certificate and an “Amended Motion to
       Reduce Sentence.” Defendant argued that her “severe and unusual medical condition” and “the
       presumption for probation where there is no significant criminal history” were “extenuating
       circumstances” warranting probation. The amended motion stated defendant had been
       diagnosed with a new medical condition, “Chiari I Malformation.” The costs for the “IVC
       treatment” alone had exceeded $2.5 million.
¶ 17        In January 2017, the trial court conducted a hearing on the amended motion to reduce
       defendant’s sentence. Dr. Jeong testified he continued to treat defendant’s blood disorder.
       Defendant received “medicine” twice each month and was treated in Dr. Jeong’s office once
       each month. Dr. Jeong confirmed he received a note from a consultant stating defendant had
       been diagnosed with Chiari malformation, an “anatomic malform structure in the brain.” Dr.
       Jeong did not think the new diagnosis was related to defendant’s blood disorder. The new
       diagnosis was not his specialty. Dr. Jeong testified defendant’s condition remained stable.
¶ 18        Lisa Marie Johnson testified she is the health care unit administrator at Logan Correctional
       Center. Defendant resides in the correctional center’s infirmary. She may go to the visiting
       area or the law library. Jamie Barker testified she is defendant’s mother. Barker secured copies

                                                   -4-
       of defendant’s medical records and completed a “cost analysis” of defendant’s medical
       expenses. With two months of bills missing, the expenses for defendant’s treatment totaled
       $2,588,355.20 at the time of hearing, January 2017. Each two-day platelet infusion costs
       approximately $100,000.
¶ 19       Defendant testified that, because of her blood disorder, she is housed in the medical unit.
       She has limited contact with the general prison population. Defendant confirmed she goes to
       the visiting area of the prison and law library but has few opportunities for recreation.
¶ 20       At the conclusion of the hearing, the trial court stated it considered “the totality of the
       circumstances,” “reread the sentencing hearing,” and “reconsidered the evidence.” The court
       concluded “the sentence that was issued was a fair and appropriate sentence.”
¶ 21       This appeal followed.

¶ 22                                           II. ANALYSIS
¶ 23       Defendant first argues the trial court abused its discretion in sentencing her for aggravated
       driving under the influence of alcohol where it failed to find extraordinary circumstances
       existed, requiring she receive a sentence of probation. As relief, defendant requests this court
       reduce her sentence to a term of probation. Alternatively, defendant requests this court vacate
       the sentence of imprisonment and remand the cause to the trial court with directions to grant
       defendant probation.
¶ 24       Citing People v. Bolyard, 61 Ill. 2d 583, 338 N.E.2d 168 (1975), the State asserts Illinois
       Supreme Court Rule 615(b) (eff. Jan. 1, 1967) does not grant this court authority to reduce a
       sentence of imprisonment to a sentence of probation. We agree.
¶ 25       Our supreme court has twice stated we categorically do not have the authority to reduce a
       prison sentence to a sentence of probation. See Bolyard, 61 Ill. 2d at 588 (“Rule 615 does not
       grant a reviewing court the authority to reduce a sentence of imprisonment to a sentence of
       probation.”); People ex rel. Ward v. Moran, 54 Ill. 2d 552, 556, 301 N.E.2d 300, 302 (1973)
       (“Supreme Court Rule 615 was not intended to grant a court of review the authority to reduce a
       penitentiary sentence to probation.”). Similarly, we do not have authority to remand a cause
       with directions to grant probation. See People v. Rege, 64 Ill. 2d 473, 482, 356 N.E.2d 537, 541
       (1976) (“[T]he appellate court erred in remanding the cause with directions to grant
       probation.”). To the extent any prior decisions of this court hold to the contrary, they are not to
       be followed.
¶ 26       Even if we did have such authority, we would be disinclined to use it in this case. A
       reviewing court may not alter a defendant’s sentence absent an abuse of discretion by the trial
       court (People v. Alexander, 239 Ill. 2d 205, 212, 940 N.E.2d 1062, 1066 (2010)), which we do
       not find here.
¶ 27       Defendant pleaded guilty to aggravated driving under the influence of alcohol under
       section 11-501(d)(1)(F) of the Illinois Vehicle Code (625 ILCS 5/11-501(d)(1)(F) (West
       2010)). Section 11-501(d)(2)(G) of the Vehicle Code (id. § 11-501(d)(2)(G)) provides a
       violation of section 11-501(d)(1)(F) “is a Class 2 felony, for which the defendant, unless the
       court determines that extraordinary circumstances exist and require probation, shall be
       sentenced to: (i) a term of imprisonment of not less than 3 years and not more than 14 years if
       the violation resulted in the death of one person.” The plain language of the statute creates the
       presumption a convicted defendant shall serve a term of imprisonment. Id.; see also People v.


                                                    -5-
       Vasquez, 2012 IL App (2d) 101132, ¶ 64, 971 N.E.2d 38. However, a trial court may override
       this presumption when it determines, in its discretion, that “extraordinary circumstances”
       require probation. Id. The legislature intended for the “extraordinary circumstances” language
       to limit the discretion of a trial court to impose a sentence of probation. See People v.
       Winningham, 391 Ill. App. 3d 476, 483, 909 N.E.2d 363, 369 (2009).
¶ 28        Absent an abuse of discretion by the trial court, a sentence may not be altered upon review.
       People v. Price, 2011 IL App (4th) 100311, ¶ 36, 958 N.E.2d 341. An abuse of discretion will
       not be found unless the court’s sentencing decision is “fanciful, arbitrary, or unreasonable to
       the degree that no reasonable person would agree with it.” People v. Ramos, 353 Ill. App. 3d
133, 137, 817 N.E.2d 1110, 1115 (2004). Also, an abuse of discretion will be found “where the
       sentence is ‘greatly at variance with the spirit and purpose of the law, or manifestly
       disproportionate to the nature of the offense.’ ” Alexander, 239 Ill. 2d at 212 (quoting People v.
       Stacey, 193 Ill. 2d 203, 210, 737 N.E.2d 626, 629 (2000)). A trial court’s sentencing decision is
       entitled to great deference, and we may not substitute our judgment for the trial court’s merely
       because we might have weighed the sentencing factors differently. Id. at 212-13. In the instant
       case, we cannot conclude the trial court abused its discretion.
¶ 29        We agree with the trial court that defendant’s medical condition did not rise to the level of
       “extraordinary circumstances” as envisioned by the legislature to justify a sentence of
       probation. Although the legislature did not define the precise boundaries of “extraordinary
       circumstances,” it intended a trial court to exercise its discretion to override the presumption of
       incarceration only in limited circumstances. See Vasquez, 2012 IL App (2d) 101132, ¶ 64. In
       the present case, Dr. Jeong continued to provide treatment for defendant’s blood disorder in
       cooperation with the Department’s medical staff. Defendant received replacement therapy two
       days each month and was seen by Dr. Jeong in his office once each month. In April 2014, and
       again in January 2017, Dr. Jeong opined defendant’s medical condition was stable.
¶ 30        As the trial court noted, defendant’s access to nurses while residing in the infirmary
       provides even greater medical “supervision” than what defendant would be provided if given a
       “community[-]based sentence.” We also agree with the court that a sentence of probation
       would deprecate the seriousness of the offense.
¶ 31        The trial court explicitly addressed the factors in mitigation and aggravation, and
       concluded a sentence of eight years in prison would have a deterrent effect. As the court stated,
       “this accident was 100 percent preventable.” We find the trial court’s sentence was not an
       abuse of discretion.
¶ 32        Defendant next argues her four-year sentence for failure to report an accident involving
       death was excessive in light of substantial mitigating factors, including her compliance with
       the terms of her bond conditions while awaiting sentencing, the absence of a significant
       criminal record, defendant’s remorse, and the impact defendant’s incarceration has on her two
       young children. Defendant requests this court reduce her sentence to a term of probation or
       vacate the sentence of imprisonment and remand the cause to the trial court with directions to
       grant defendant probation. As discussed above, we do not have the authority to reduce a prison
       sentence to a sentence of probation (see Bolyard, 61 Ill. 2d at 588; Moran, 54 Ill. 2d at 556),
       nor do we have the authority to remand a cause with directions to grant probation (see Rege, 64
Ill. 2d at 482). Moreover, we find no abuse of discretion.
¶ 33        The Illinois Constitution mandates “[a]ll penalties shall be determined both according to
       the seriousness of the offense and with the objective of restoring the offender to useful

                                                    -6-
       citizenship.” Ill. Const. 1970, art. I, § 11. “ ‘In determining an appropriate sentence, a
       defendant’s history, character, and rehabilitative potential, along with the seriousness of the
       offense, the need to protect society, and the need for deterrence and punishment, must be
       equally weighed.’ ” People v. Hestand, 362 Ill. App. 3d 272, 281, 838 N.E.2d 318, 326 (2005)
       (quoting People v. Hernandez, 319 Ill. App. 3d 520, 529, 745 N.E.2d 673, 681 (2001)). “A
       reviewing court gives substantial deference to the trial court’s sentencing decision because the
       trial judge, having observed the defendant and the proceedings, is in a much better position to
       consider factors such as the defendant’s credibility, demeanor, moral character, mentality,
       environment, habits, and age.” People v. Snyder, 2011 IL 111382, ¶ 36, 959 N.E.2d 656.
¶ 34        Section 11-401(a) of the Vehicle Code provides:
                “The driver of any vehicle involved in a motor vehicle accident resulting in personal
                injury to or death of any person shall immediately stop such vehicle at the scene of such
                accident, or as close thereto as possible and shall then forthwith return to, and in every
                event shall remain at the scene of the accident until the requirements of Section 11-403
                have been fulfilled. Every such stop shall be made without obstructing traffic more
                than is necessary.” 625 ILCS 5/11-401(a) (West 2010).
       Violation of this section is a Class 4 felony, punishable by one to three years in prison. Id.
       § 11-401(c); 730 ILCS 5/5-4.5-45(a) (West 2010).
¶ 35        Section 11-401(b) of the Vehicle Code provides:
                “Any person who has failed to stop or to comply with the requirements of paragraph (a)
                shall, as soon as possible but in no case later than one-half hour after such motor
                vehicle accident, or, if hospitalized and incapacitated from reporting at any time during
                such period, as soon as possible but in no case later than one-half hour after being
                discharged from the hospital, report the place of the accident, the date, the approximate
                time, the driver’s name and address, the registration number of the vehicle driven, and
                the names of all other occupants of such vehicle, at a police station or sheriff’s office
                near the place where such accident occurred. No report made as required under this
                paragraph shall be used, directly or indirectly, as a basis for the prosecution of any
                violation of paragraph (a).” 625 ILCS 5/11-401(b) (West 2010).
       Violation of this section is a Class 2 felony punishable by three to seven years in prison. Id.
       § 11-401(d); 730 ILCS 5/5-4.5-35(a) (West 2010). But if, as here, the accident results in a
       death, the offense is enhanced to a Class 1 felony punishable by 4 to 15 years in prison. 625
       ILCS 5/11-401(d) (West 2010); 730 ILCS 5/5-4.5-30(a) (West 2010). Failing to report the
       required information within one-half hour is a required element of the offense. People v.
       Moreno, 2015 IL App (2d) 130581, ¶ 23, 40 N.E.3d 241. As the trial court’s sentence of four
       years in prison was within the relevant sentencing range, we will not disturb the sentence
       absent an abuse of discretion.
¶ 36        Defendant argues the trial court abused its discretion in sentencing her by failing to
       appropriately consider that (1) defendant failed to report the accident not because she was
       attempting to escape the consequences of her actions but because she panicked and (2) she
       complied with the terms of her bond conditions while awaiting sentencing. Defendant argues
       “while the facts of the crime are certainly aggravating, much mitigation is present” and,
       therefore, the court abused its discretion when it sentenced defendant to prison rather than
       probation. Defendant notes the absence of a significant criminal record; the impact defendant’s
       incarceration has on her two young children; and defendant’s youth, remorse, and health.

                                                    -7-
¶ 37       We find the sentence imposed on defendant by the trial court was not “greatly at variance
       with the spirit and purpose of the law, or manifestly disproportionate to the nature of the
       offense.” Stacey, 193 Ill. 2d at 210. The trial court indicated it had considered the presentence
       report, the evidence in mitigation, defendant’s statement in allocution, and the statutory factors
       in mitigation and aggravation. The court found a sentence of probation would deprecate the
       serious nature of the offense and be inconsistent with the ends of justice. We hold the court did
       not abuse its discretion in sentencing defendant to four years in prison for her failure to report
       an accident involving death.

¶ 38                                       III. CONCLUSION
¶ 39      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $50 statutory assessment against defendant as costs of this appeal.

¶ 40      Affirmed.




                                                   -8-